Case 3:20-cv-06581-RS Document 22 Filed 11/10/20 Page 1 of 3




                                                 XXXXXXXXX
                                           XXXXXXXXXX
                                          CASE MANAGEMENT
Case 3:20-cv-06581-RS Document 22 Filed 11/10/20 Page 2 of 3




                  Case Management
                   XXXXXX
                                         Case Management
                                         XXXXXX




                           Case Management
                            XXXXXX
     Case 3:20-cv-06581-RS Document 22 Filed 11/10/20 Page 3 of 3



                                     XXXXXXXXX

                          Case Management
                          XXXXXX




                                                                   All parties shall appear
telephonically and must contact Court Conference at (866) 582-6878 at least one week prior to the
Conference to arrange their participation.


        11/10/2020
